Citation Nr: 1501838	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) regional office in Seattle, Washington (RO), which granted service connection for spondylolisthesis of the lumbar spine and assigned a 20 percent rating effective January 19, 2010.  The Veteran timely appealed the assigned rating.

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in March 2013, and a transcript of the hearing is of record.

The Veteran was represented by the American Legion at his hearing, but he appointed The Veterans of Foreign Wars of the United States (VFW) as his representative in September 2014.  Therefore, the VFW is the Veteran's current representative as reflected on the cover page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his March 2013 travel board hearing that, since his most recent VA back evaluation in March 2011, that his back pain has gotten worse over the years, which has resulted in his having to change his employment from long-haul trucking to short-haul trucking and has caused him to use Icy Hot patches and over-the-counter pain medication more often.  He also noted shooting pain into his legs, which was not a problem when he was examined by VA in March 2011.  Consequently, there is evidence that the Veteran's service-connected low back disability may be getting worse.  Based on the above, there is a need to determine the current severity of the Veteran's service-connected spondylolisthesis of the lumbar spine.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The most recent VA treatment records in the file are form February 2012.  Attempts should be made to obtain updated VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all  VA treatment records for the Veteran dated from February 2012 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected spondylolisthesis of the lumbar spine.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's low back disability in accordance with VA rating criteria.  A complete rationale for all opinions must be provided.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above low back evaluation and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

4.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to an initial rating in excess of 20 percent for spondylolisthesis of the lumbar spine.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


